DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 10/11/22 (“Amend.”), in which: claims 1, 5, 7, 8, 12 and 13 are amended; claim 6 is cancelled; new claims 16-19 are added; and the rejection of the claims are traversed.  Claims 1-5 and 7-19 are currently pending an Office action on the merits as follows.

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5, 7-12, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, claim 5 recites, in the last paragraph, “..the transparent material of the source line, the first gate line and the second gate line.”  However, there is no previous recitation of “the source line.”  The examiner believes that applicant is referring to the “first source line” as that is the only source line claimed to have transparent material. Additionally, the last paragraph claims the second gate line as having the transparent material.  However, the second gate line is only recited to have the non-transparent material.  In order to further prosecution, in the last paragraph of claim 5, “the source line” will be viewed as the “the first source line” and “second gate line” as the “third gate line.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (US Publication 2008/0106629) in view of Jin (US Publication 2020/0020737) and in further view of Kang (US Publication 20070109254).
Regarding independent claim 1, Kurtz teaches a method of controlling illumination of a display having non-transparent pixels and transparent pixels that define a transparent area of the display, comprising: 
driving the non-transparent pixels at a first brightness; driving the transparent pixels at a second brightness greater than the first brightness during a first portion of the video display frame (Fig. 3 illustrates a frame time, Delta T ([0085]). In [0085], in relation to Figs. 2A/2B/3, Kurtz teaches of having non-transparent pixels, 8 and transparent pixels, 9, wherein, the non-transparent pixels can be driven at a brightness level lower than the transparent pixels. “Local changes in display pixel brightness can be attained by providing an average constant intensity or by actively changing the intensity within a frame time (display timing patterns 106c of FIG. 3). Thus, adjacent or proximate display pixels neighboring a semi-transparent pixel 9 could be driven higher when that pixel switches clear (for example, if the ensemble of proximate color pixels give a white image) or lower or left constant depending on the scene content.”  The first portion is considered a timing when the pixels are on.  See waveforms, 106 and 102);
Although Kurtz teaches of having a transparent area for allowing visible light to pass from an under-mounted camera within a display, Kurtz does not explicitly teach:
using at least two gate lines that extend from opposite sides of the display towards each other into the transparent area, ..... in the transparent area, and the at least two gate lines comprising transparent material in the transparent area and non-transparent material outside the transparent area;
However, in the field of displays, Jin discloses of having a transparent area on a display for the purpose of allowing light to pass (Abstract). In Fig. 4, Jin illustrates a first gate line extending from the top half of Fig. 4 crossing through the transparent area, 111, having a transparent portion, 1107 in the transparent area and a non-transparent portion, 1108 outside the transparent area.  A second gate line extending from the bottom half of Fig. 4 crossing the transparent portion and also having a transparent portion, 1107 and non-transparent portion, 1108.  The gate lines extend towards each other from opposite ends of the display and continue to the other side of the display.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display of Kurtz having a transparent area comprising transparent pixels for the purpose of allowing light to pass for image capture operations; to include the feature of having gate (and source lines) having transparent portions and non-transparent portions and other source/gate lines having only non-transparent portions, wherein the transparent portion overlap a transparent area of a display and where at least two gate lines that extend from opposite sides of the display towards each other into the transparent area, ..... in the transparent area, and the at least two gate lines comprising transparent material in the transparent area and non-transparent material outside the transparent area, as disclosed by Jin for the purpose of allowing light to pass through the display area (Abstract).
Although Jin illustrates having multiple gate lines, the combination of Kurtz and Jin do not explicitly illustrate/disclose:
the at least two gates lines being electrically isolated from each other 
However, in the same field of endeavor (displays), Kang illustrates in Fig. 5 of having multiple gate lines (first (upper) and second (lower) set) connected to two gate drivers and wherein the gate lines are driven sequentially, indicating they are electrically isolated.  The first gate driver independently controls the upper (first) set and the second gate driver independently controls the lower (second) set.  Kang also illustrates a source (data) driver for controlling the data lines.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display of Kurtz and Jin, comprising first and second sets of gate lines; to include the feature of having gate lines electrically isolated from each, as disclosed by Kang, to reduce color mixing ([0003]).
using at least two gate lines that extend from opposite sides of the display towards each other into the transparent area, the at least two gates lines being electrically isolated from each other in the transparent area, and the at least two gate lines comprising transparent material in the transparent area and non-transparent material outside the transparent area;
The combined teachings of the references provides a display wherein the first set of gate lines are electrically isolated from a second set of gate lines and extend from opposite directions having transparent and non-transparent portions.
 and disabling the transparent pixels during a second portion of the video display frame (Fig. 3 illustrates a frame time, Delta T ([0085]) and illustrates a second portion, time when the pixels are turned off according to waveforms, 106/102).
Regarding dependent claim 2, Kurtz, as modified by Jin and Jang, discloses the method of claim 1, wherein:
the difference in brightness between the second brightness and first brightness is proportional to the duty cycle of the first portion to the second portion (In [0088], Kurtz describe driving the transparent pixels, 9 with a 50% duty cycle can achieve a same intensity by the pixel emitting twice the light during an on time.  Overall, Kurtz is teaching an operation of changing a duty cycle and altering an intensity of the pixels in response to a specific duty cycle and to achieve a brightness according to the display timing of Fig. 3, twice the light must be emitted by the transparent pixels).
Regarding dependent claim 3, Kurtz, as modified by Jin and Jang, discloses the method of claim 1, wherein:
 the duty cycle of the first portion to the second portion is 1:1 and the second brightness is approximately twice the first brightness (In [0088], Kurtz describe driving the transparent pixels, 9 with a 50% duty cycle can achieve a same intensity by having the pixel emit twice the light during an on time).
Regarding dependent claim 4, Kurtz, as modified by Jin and Jang, discloses the method of claim 1, wherein:
Although Kurtz teaches of using a 50% duty cycle for the transparent pixels, 9 ([0088]) and because of the duty cycle, increasing the light output by twice the amount, Kurtz does not explicitly teach:
the duty cycle of the first portion to the second portion is 1:2 and the second brightness is approximately 50% greater than the first brightness.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the duty cycle and light output (in relation to the duty cycle) to a duty cycle of the first portion to the second portion is 1:2 and the second brightness is approximately 50% greater than the first brightness, since it is known in the art that modifying a duty cycle requires changing the light intensity output of pixels, as taught by Kurtz, for the reduced visibility of temporal artifacts and flicker ([0088]).  The prior art teaches that one of ordinary skill in the art understands the importance and has the ability to change image capture and light duty cycle and therefore, any light duty cycle is a matter of a design choice.
Regarding independent claim 5, Kurtz teaches a display comprising: 
an area of non-transparent pixels; an area of transparent pixels In [0085], in relation to Figs. 2A/2B/3, Kurtz teaches of having non-transparent pixels, 8 and transparent pixels, 9);
a camera positioned behind the transparent pixels to capture an image when light passes through the transparent pixels (See Fig. 2A);
and a display controller to drive the non-transparent pixels at a first brightness and drive the transparent pixels at a second brightness greater than the first brightness during image capture by the camera (Non-transparent pixels can be driven at a brightness level lower than the transparent pixels. “Local changes in display pixel brightness can be attained by providing an average constant intensity or by actively changing the intensity within a frame time (display timing patterns 106c of FIG. 3). Thus, adjacent or proximate display pixels neighboring a semi-transparent pixel 9 could be driven higher when that pixel switches clear (for example, if the ensemble of proximate color pixels give a white image) or lower or left constant depending on the scene content.”  [0088]. See waveforms, 106 and 102.  The operation of the transparent pixels at the second brightness can occur during an off timing of the camera or during an extended image capture timing, 104” (Fig. 3, [0090])).
Although Kurtz teaches of having a transparent area for allowing visible light to pass to an under-mounted camera within a display, Kurtz does not explicitly teach:
a plurality of source lines including a first source line composed of a non-transparent portion and a transparent portion, and a second source line composed of the non-transparent portion; a first set of gate lines including a first gate line composed of the non-transparent material and the transparent portion, and a second gate line composed of the non-transparent portion; a second set of gate lines including a third gate line composed of the non-transparent material and the transparent portion, and a fourth gate line composed of the non-transparent material, the transparent portion of the first source line, the first gate line, and the third gate line define a transparent area of the display; the first gate line, and the third gate line extending from opposite sides of the display towards each other into the transparent area; the first gate line and third gate line comprising transparent material in the transparent area and the non-transparent material outside the transparent area
However, in the field of displays, Jin discloses of having a transparent area on a display for the purpose of allowing light to pass (Abstract). Referring to Fig. 4, Jin illustrates a plurality of source (data) lines, 1101 comprising a first source line having a non-transparent portion, 1103 and a transparent portion, 1102, the first source line goes through the transparent area, (light receiving area) 111. A second source line which does not cross into the transparent area (light receiving area) only has the non-transparent portion, 1103 (See dark source lines in Fig. 4).
First set of Gate lines, 1106, (extending from the top half of Fig. 4) comprising a first gate line which crosses through the transparent area, 111, having a transparent portion, 1107 and a non-transparent portion, 1108.  Second gate line is a line which does not cross the transparent portion and only has the non-transparent portion, 1108.  See Fig. 4.
Second set of Gate lines, 1106, (extending from the bottom half of Fig. 4) comprising a third gate line which crosses through the transparent area, 111, having a transparent portion, 1107 and a non-transparent portion, 1108.  Fourth gate line is a line which does not cross the transparent portion and only has the non-transparent portion, 1108.  See Fig. 4.
The first and third gate lines extend towards each other through the transparent region from opposite ends (top/bottom) of the display and continue to the other side of the display.
See transparent area of Fig. 4 comprising the transparent portion of the first source line, first gate line and third gate line.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display of Kurtz having a transparent area comprising transparent pixels for the purpose of allowing light to pass for image capture operations; to include the feature of having gate and source lines having transparent portions and non-transparent portions and source/gate lines having only non-transparent portions, wherein the transparent portion overlap a transparent area of a display, as disclosed by Jin for the purpose of allowing light to pass through the display area (Abstract).
Although Jin illustrates having multiple gate lines, the combination of Kurtz and Jin do not explicitly illustrate/disclose:
the at least two gates lines being electrically isolated from each other 
However, in the same field of endeavor (displays), Kang illustrates in Fig. 5 of having multiple gate lines (first (upper) and second (lower) set) connected to two gate drivers and wherein the gate lines are driven sequentially, indicating they are electrically isolated.  The first gate driver independently controls the upper (first) set and the second gate driver independently controls the lower (second) set.  Kang also illustrates a source (data) driver for controlling the data lines.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display of Kurtz and Jin, comprising first and second sets of gate lines; to include the feature of having gate lines electrically isolated from each, as disclosed by Kang, to reduce color mixing ([0003]).
wherein the camera is disposed adjacent the transparent material of the source line, the first gate line, and the second gate line (The combined features of Kurtz, Jin and Kang provide a camera behind a transparent area of the display adjacent transparent portions of the source line and first/third gate lines).
Regarding dependent claim 7, Kurtz, as modified by Jin and Kang, discloses the display of claim 5, wherein:
the first set of gate lines is electrically isolated from the second set of gate lines in the transparent area and outside the transparent area (Kang teaches all gate lines are isolated from each other. Therefore, the combination of Kurtz, Jin and Kang provide the first set of gate lines is electrically isolated from the second set of gate lines in the transparent area and outside the transparent area).
Regarding dependent claim 8, Kurtz, as modified by Jin and Kang, discloses the display of claim 5, further including:
a source driver to control the source lines, a first gate driver to control the first set of gate lines, and a second driver to control the second set of gate lines (See teachings of Kang in claim 5).
Regarding dependent claim 9, Kurtz, as modified by Jin and Kang, discloses the display of claim 5, wherein:
the second brightness is approximately twice the first brightness  (In [0088], Kurtz describe driving the transparent pixels, 9 with a 50% duty cycle can achieve a same intensity by having the pixel emit twice the light during an on time).
Regarding dependent claim 10, Kurtz, as modified by Jin and Kang, discloses the display of claim 5, wherein:
Although Kurtz teaches of using a 50% duty cycle for the transparent pixels, 9 ([0088]) and because of the duty cycle, increasing the light output by twice the amount, Kurtz does not explicitly teach:
the second brightness is approximately 50% greater than the first brightness.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the duty cycle and light output (in relation to the duty cycle) to achieve a second brightness is approximately 50% greater than the first brightness, since it is known in the art that modifying a duty cycle requires changing the light intensity output of pixels, as taught by Kurtz, for the reduced visibility of temporal artifacts and flicker ([0088]).  The prior art teaches that one of ordinary skill in the art understands the importance and has the ability to change image capture and light duty cycle timings and therefore, any light cycle is a matter of a design choice.
Regarding dependent claim 11, Kurtz, as modified by Jin and Kang, discloses the display of claim 8, wherein:
the first gate driver controls the first gate line independently from the second gate driver to control the second gate line (See Kang, Fig. 5).
Regarding dependent claim 12, Kurtz, as modified by Jin, discloses the display of claim 6, wherein the first gate line and the third gate line are electrically isolated from each other in the transparent area via a gap between the first gate line and the third gate line in the transparent area (Jin illustrates gaps between all gate lines in Fig. 4 in the transparent area and not physically touching each other).
Regarding independent claim 13, Kurtz teaches a non-transitory computer-readable medium comprising instructions to direct a processor to (Computer, [0095], which inherently have a processor for operational control): 
capture images by a camera positioned behind non-transparent pixels of a display having both non-transparent pixels and transparent pixels; (See Fig. 2A, camera, 40 located behind transparent pixels, 9 and the display also comprising non-transparent pixels, 8);
disable the transparent pixels during image capture by the camera; (See transparent pixel pattern, 102 in Fig. 3 in relation to non-extended waveform, 104 timing of image capture times of the camera. [0085-0087]);
drive the non-transparent pixels at a first brightness; and drive the transparent pixels at a second brightness greater than the first brightness when not disabled (Non-transparent pixels can be driven at a brightness level lower than the transparent pixels. “Local changes in display pixel brightness can be attained by providing an average constant intensity or by actively changing the intensity within a frame time (display timing patterns 106c of FIG. 3). Thus, adjacent or proximate display pixels neighboring a semi-transparent pixel 9 could be driven higher when that pixel switches clear (for example, if the ensemble of proximate color pixels give a white image) or lower or left constant depending on the scene content”).
Although Kurtz teaches of having a transparent area for allowing visible light to pass from an under-mounted camera within a display, Kurtz does not explicitly teach:
using at least two gate lines that extend from opposite sides of the display towards each other into the transparent area, ..... in the transparent area, and the at least two gate lines comprising transparent material in the transparent area and non-transparent material outside the transparent area;
However, in the field of displays, Jin discloses of having a transparent area on a display for the purpose of allowing light to pass (Abstract). In Fig. 4, Jin illustrates a first gate line extending from the top half of Fig. 4 crossing through the transparent area, 111, having a transparent portion, 1107 in the transparent area and a non-transparent portion, 1108 outside the transparent area.  A second gate line extending from the bottom half of Fig. 4 crossing the transparent portion and also having a transparent portion, 1107 and non-transparent portion, 1108.  The gate lines extend towards each other from opposite ends of the display and continue to the other side of the display.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display of Kurtz having a transparent area comprising transparent pixels for the purpose of allowing light to pass for image capture operations; to include the feature of having gate (and source lines) having transparent portions and non-transparent portions and other source/gate lines having only non-transparent portions, wherein the transparent portion overlap a transparent area of a display and where at least two gate lines that extend from opposite sides of the display towards each other into the transparent area, ..... in the transparent area, and the at least two gate lines comprising transparent material in the transparent area and non-transparent material outside the transparent area, as disclosed by Jin for the purpose of allowing light to pass through the display area (Abstract).
Although Jin illustrates having multiple gate lines, the combination of Kurtz and Jin do not explicitly illustrate/disclose:
the at least two gates lines being electrically isolated from each other 
However, in the same field of endeavor (displays), Kang illustrates in Fig. 5 of having multiple gate lines (first (upper) and second (lower) set) connected to two gate drivers and wherein the gate lines are driven sequentially, indicating they are electrically isolated.  The first gate driver independently controls the upper (first) set and the second gate driver independently controls the lower (second) set.  Kang also illustrates a source (data) driver for controlling the data lines.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display of Kurtz and Jin, comprising first and second sets of gate lines; to include the feature of having gate lines electrically isolated from each, as disclosed by Kang, to reduce color mixing ([0003]).
using at least two gate lines that extend from opposite sides of the display towards each other into the transparent area, the at least two gates lines being electrically isolated from each other in the transparent area, and the at least two gate lines comprising transparent material in the transparent area and non-transparent material outside the transparent area;
The combined teachings of the references provides a display wherein a first set of gate lines are electrically isolated from a second set of gate lines and extend from opposite directions having transparent and non-transparent portions.
Regarding dependent claim 14, Kurtz, as modified by Jin and Kang, discloses the non-transitory computer-readable medium of claim 13 including instructions to direct the processor to:
capture images at duty cycle of 1:1 and drive the transparent pixels to twice the first brightness (See camera 1:1 duty cycle in Fig. 3 and teachings of transparent pixels being driven at twice the light in waveform, 102 [0088]).
Regarding dependent claim 15, Kurtz, as modified by Jin and Kang, discloses the non-transitory computer-readable medium of claim 13 including instructions to direct the processor to:
Although Kurtz teaches of using a 50% duty cycle for the transparent pixels, 9 ([0088]) and because of the duty cycle and increasing the light output by twice the amount, as well as, also being able to change the capture duty cycle (see 104’, Fig. 3) Kurtz does not explicitly teach:
capture images at duty cycle of 1:2 and drive the transparent pixels to approximately 50% greater than the first brightness.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the image capture duty cycle and light output (in relation to a light duty cycle) to a duty cycle to have the transparent pixels operate at a 50% brightness greater than the first brightness and a capture image duty cycle of 1:2, since it is known in the art that modifying a duty cycle requires changing the light intensity output of pixels and also the ability to change the image capture cycle, as taught by Kurtz, for the reduced visibility of temporal artifacts and flicker ([0088]). The prior art teaches that one of ordinary skill in the art understands the importance and has the ability to change image capture duty cycles and light duty cycle timings and therefore, any image or light duty cycle is a matter of design choice.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz (US Publication 2008/0106629) in view of Jin (US Publication 2020/0020737), Kang (US Publication 20070109254) and in further view of Park (US Publication 2020/0176542).
Regarding dependent claim 16, Kurtz, as modified by Jin and Kang, discloses the method of claim 1, wherein:
the at least two gate lines extend from opposite sides of the display towards each other into the transparent area...(Jin illustrates gate lines extending from opposite direction towards each other into the transparent area.  See Fig. 4);
Although the combination of references disclose gate lines extending towards each other, they do not explicitly disclose:
the at least two gate lines extend from opposite sides of the display towards each...at least partially form a common row or common column of the display.
However, in the same field of endeavor, Park illustrates in Fig. 16 scan lines SIL4 and a scan line opposite of SIL4 extending towards each other from opposite sides of display partially forming a common row.
The combination of references teaches a base process/product of a display having a transparent and non-transparent area, wherein at least two gate line extend from opposite sides of the display towards each other into the transparent area, which the claimed invention can be seen as an improvement in that the display allows light to pass for a camera or fingerprint area.  Park teaches a known technique of a display device having at least two gate lines extend from opposite sides of the display towards each...at least partially form a common row or common column of the display that is comparable to the base process/product.
Park’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of display in the combination of references and the results would have been predictable and resulted in the at least two gate lines extend from opposite sides of the display towards each...at least partially form a common row or common column of the display, which results in an improved process/product as an opening area provides additionally functionality in the display device (Park, [0003-0004]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 17, Kurtz, as modified by Jin and Kang, discloses the method of claim 1, wherein:
the first gate line and the third gate line extend from opposite sides of the display towards each other into the transparent area...(Jin illustrates gate lines extending from opposite direction towards each other into the transparent area.  See Fig. 4);
Although the combination of references disclose gate lines extending towards each other, they do not explicitly disclose:
the first gate line and the third gate line extend from opposite sides of the display towards each...at least partially form a common row or common column of the display.
However, in the same field of endeavor, Park illustrates in Fig. 16 scan lines SIL4 (first) and a scan line opposite of SIL4 (third) extending towards each other from opposite sides of display partially forming a common row.
The combination of references teaches a base process/product of a display having a transparent and non-transparent area, wherein at least two gate line extend from opposite sides of the display towards each other into the transparent area, which the claimed invention can be seen as an improvement in that the display allows light to pass for a camera or fingerprint area.  Park teaches a known technique of a display device having at least two gate lines extend from opposite sides of the display towards each...at least partially form a common row or common column of the display that is comparable to the base process/product.
Park’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of display in the combination of references and the results would have been predictable and resulted in the at least two gate lines extend from opposite sides of the display towards each...at least partially form a common row or common column of the display, which results in an improved process/product as an opening area provides additionally functionality in the display device (Park, [0003-0004]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Claim 18 has similar limitations to claim 16 and is rejected in the same manner in view of independent claim 13.

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2020/0234634 to Li discloses an under-screen camera ([0003]) but does not disclose all the limitations of the independent claims.
US Publication 2020/0236259 to Nakamura discloses a transparent area with gate and scan line(s) terminating near the transparent area (Fig. 16), but does not disclose the limitations of the independent claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693